EXHIBIT 10.1

 
RESIGNATION AGREEMENT AND COMPLETE GENERAL RELEASE
 
    This Resignation Agreement and Complete General Release (the “Agreement”) is
entered into effective this 23rd day of July, 2008 by and between Steven C.
Schiller (“Mr. Schiller”) and The Steak n Shake Company (“SNS”).


1.  
Resignation.  In consideration for the representations, promises, and warranties
made herein, Mr. Schiller resigns his employment and his position as an officer
of SNS and as a director or officer of any of its affiliates of subsidiaries
effective July 23, 2008 (the “Resignation Date”).



2.  
Consideration and Settlement Amount.  In consideration of the mutual promises
and representations made herein by the parties, SNS will provide Mr. Schiller
with certain pay and benefits as set forth below:



A.  
SNS shall pay to Mr. Schiller an amount equal to ten months of his current
salary ($257,500 annually) less applicable withholdings and deductions
authorized by law or Mr. Schiller (the “Settlement Amount”).  The Settlement
Amount shall be paid in a lump sum within five (5) days after the expiration of
all revocation periods contained in this Agreement.
   

B.  
SNS shall retain Mr. Schiller in its group health and medical plans
(collectively the “Medical Plan”) for up to one year or until Mr. Schiller is
covered by another group insurance plan, whichever is shorter, on the same terms
and conditions as he is currently covered.  Should SNS not be able to retain Mr.
Schiller as a participant in the Plan then it shall pay him an amount sufficient
to allow him to pay the cost of COBRA or other continuation coverage on a basis
that would equal his current out-of-pocket cost for the Plan’s coverage.
   

C.  
Mr. Schiller may retain a company-owned automobile and operate it in compliance
with SNS’s automobile policy for up to six months.  SNS shall have no
responsibility for gas, oil, maintenance, insurance or other operating expenses
associated with the automobile.

 
    Mr. Schiller agrees and understands that the Settlement Amount and other
consideration provided pursuant to this Agreement constitute money and
consideration to which he is not otherwise entitled, and he agrees that a
portion of the Settlement Amount is specifically allocable to the waiver of any
claims under the Age Discrimination in Employment Act and/or the Older Workers
Benefits Protection Act.  Mr. Schiller acknowledges that, except for the
payments and other benefits contemplated by this Agreement (and any equity
incentive awards fully vested as of the Resignation Date) the Company has paid
him all compensation to which he is entitled in connection with his employment
with SNS.


3.  
Consultation and Transition Services.  Mr. Schiller agrees to provide up to
eight (8) hours per week of consulting and transition services at mutually
agreeable times through September 8, 2008, not including the period between July
30 and August 6, 2008.  

 
 

--------------------------------------------------------------------------------

 
 
4.  
Confidentiality and Non-Disparagement.  Mr. Schiller’s service at SNS provided
him with knowledge of certain financial, business, marketing and other
information that constitutes confidential information of a proprietary nature to
Steak n Shake and “Material Non Public Information” as that term is defined
under the Federal Securities laws (collectively the “Confidential
Information”).  Mr. Schiller agrees that he will take all steps necessary to
safeguard the Confidential Information and that he will not, directly or
indirectly use, disclose or disseminate to any other person, entity, business or
corporation or otherwise share any Confidential Information.  Mr. Schiller also
agrees that he will not communicate (verbally or non-verbally) anything that a
reasonable person would perceive as having the effect of diminishing or injuring
the goodwill and/or reputation of SNS, its officers, directors or associates.   

 
    No officer or other person authorized to act on behalf of the Company with
regard to such action will make any statements that would be reasonably likely
to injure Mr. Schiller’s goodwill or reputation.  If Mr. Schiller becomes aware
of such a statement being made he shall notify the Company’s Senior Vice
President, Human Resources or General Counsel, who shall investigate and use
their best efforts to cure any statement made in violation of this provision
within five (5) business days of their receipt of such notice.


5.  
Raiding of Employees.  Mr. Schiller agrees that for a period of one (1) year
after the date of this Agreement he will not directly or indirectly, on his own
behalf or on behalf of any other person or entity: (1) hire, solicit, recruit,
or otherwise attempt to hire or enter into any employment, consulting or
contractual relationship with any individual employed by SNS, (2) share the
names, addresses, telephone numbers, e-mail addresses or other means of
contacting any SNS employee with any other person or entity, or (3) share
information regarding the salaries, benefits or other renumeration paid by SNS
to any of its employees with any other person or entity.



6.  
Return of SNS’s Property.  Except as set forth under Section 2.C. above, Mr.
Schiller will return to SNS all of its property, including his current car, in
his possession by 5 p.m. on August 6, 2008.



7.  
Breach of this Agreement.  If Mr. Schiller breaches any term or condition of
this Agreement, all of which are material terms, Mr. Schiller agrees to repay to
SNS the entire Settlement Amount, and to indemnify and reimburse SNS for any
other costs, expenses and attorneys fees reasonably incurred in defending
against any such lawsuit, or in enforcing the terms of this Agreement.

 
 

--------------------------------------------------------------------------------

 
8.  
Mr. Schiller’s Waiver of Claims.  Mr. Schiller, in consideration of the mutual
promises and benefits contained herein, knowingly and voluntarily waives,
releases, discharges and holds SNS and its directors, officers, agents, insurers
and employees harmless (on behalf of himself and his family, heirs, executors,
successors and assigns) from any and all complaints, causes of action and any
other claims, costs, damages, expenses, liabilities, taxes, judgments,
compensation, attorneys’ fees, or any other relief or costs arising out of Mr.
Schiller’s employment, resignation from employment, or any other relationship
with SNS, whether these claims are known or unknown.  Mr. Schiller specifically
waives any right he may have to pursue and/or recover monetary, pecuniary,
punitive, or any other personal benefits of any kind pursuant to any lawsuit,
claim, charge or other cause of action of any kind that Mr. Schiller files or
that is filed on Mr. Schiller’s behalf, except as otherwise provided by
applicable law or regulation.  Mr. Schiller agrees to waive any and all rights
or claims to pursue and/or recover monetary, pecuniary, punitive or any other
personal benefits of any kind he may have against SNS arising out of the Indiana
Civil Rights Act, (or its equivalent), The Equal Pay Act, any Payment of Wages
Act, The Americans with Disabilities Act, Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C. §2000e et seq, the 1866 Civil Rights Act, The Civil
Rights Act of 1991, The Federal Rehabilitation Act of 1973, the Employee
Retirement Income Security Act, The Age Discrimination in Employment Act, 29
U.S.C. §621 et seq, the Older Workers Benefits Protection Act, the Fair Labor
Standards Act, the Family and Medical Leave Act, the Indiana Worker’s
Compensation Act (or its equivalent), and any other applicable federal, state
and/or local civil rights law, regulation or statute, and any common law claims
and/or tort claims.  In addition to the foregoing, Mr. Schiller specifically
waives any rights that he has under the letter in which SNS offered him
employment, dated on our about February 2, 2004, a “Change in Control Benefits
Agreement” dated on or about November 7, 2007 and any amendments thereto, as
well as any other contracts or agreements into which Mr. Schiller entered with
SNS during or prior to his employment with SNS.  In addition to the foregoing,
Mr. Schiller acknowledges that SNS has not (a) discriminated against him, (b)
breached any contract with him, (c) committed any civil wrong against him, or
(d) otherwise acted unlawfully toward him.  Notwithstanding the foregoing, Mr.
Schiller and SNS agree that Mr. Schiller shall be entitled to elect continuation
of his group health insurance benefits under the Consolidated Omnibus Budget
Reconciliation Act.  



9.  
Right to Revoke, Right to Review, and Right to Seek Legal Advice.  Mr. Schiller
is hereby advised that:



A.  
He has up to 21 days to review and consider this Agreement, and the Agreement
may not be withdrawn during his period of review;
   

B.  
After he executes this Agreement he has seven (7) days to revoke his execution
thereof, in which case this Agreement shall be null and void;
   

C.  
He has the right to seek legal counsel to review this Agreement and his decision
to do so shall not result in the withdrawal of this Agreement by SNS.

 
    To revoke this Agreement after signing it, Mr. Schiller must send written
notice of revocation to Tom Murrill at the Company’s corporate office.  For
revocation to be effective, it must be received by Mr. Murrill no later than the
close of business on the seventh day after Mr. Schiller signs this
Agreement.  If Mr. Schiller revokes this Agreement, it shall not be effective or
enforceable and Mr. Schiller will not receive any of the benefits or the
payments described herein and Mr. Schiller shall return any payments made
hereunder.
 
 

--------------------------------------------------------------------------------

 
10.  
Modification and Waiver. This Agreement may only be modified by a written
document signed by both parties hereto.  The failure to enforce this Agreement
or the waiver of any breach of this Agreement shall not constitute the waiver of
any future breach or any other rights contained herein.

 
11.  
Successors and Assigns.  This Agreement shall be binding upon Mr. Schiller and
SNS, and upon their heirs, administrators, representatives, executors,
successors and assigns, and shall inure to the benefit of Mr. Schiller and SNS,
and to their heirs, administrators, representatives, executors, successors and
assigns.

 
12.  
Venue, Jurisdiction and Governing Law.  Mr. Schiller and SNS agree that any suit
or claim arising out of this Agreement, seeking to remedy a breach of this
Agreement, or otherwise arising out of Mr. Schiller’s employment with SNS shall
only be brought in the Federal District Court for the Southern District of
Indiana, Indianapolis Division or the Indiana state courts located in Marion
County, Indiana.  This Agreement shall be construed only under the laws of the
State of Indiana, notwithstanding any conflict of laws provisions or
decision.  In the event that a court finds that a provision of this Agreement is
not enforceable, the court shall strike the offending provision and the
remainder of this Agreement shall be fully enforceable.



13.  
Complete Agreement.  Mr. Schiller agrees that this written Agreement is the
complete and entire agreement between himself and SNS and that it completely
supersedes any and all other agreements between the parties.  Notwithstanding
the foregoing or anything else contained herein the Indemnity Agreement into
which Mr. Schiller entered with SNS on or around October 7, 2007 shall remain in
full force and effect.



THIS AGREEMENT IS ENTERED INTO AS OF THE DATE ABOVE WRITTEN AND THE PARTIES
AGREE TO BE BOUND TO ITS TERMS BY SIGNING BELOW:





Mr. Schiller: SNS (as defined in the first paragraph): /s/ Steven C. Schiller
By: /s/ Sardar Biglari Dated: July 25, 2008 Printed: Sardar Biglari, Executive
Chairman   Dated: July 25, 2008

 
 